Title: General Orders, 15 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near Dobb’s Ferry Sunday July 15. 1781
                     Parole Virginia
                     Countersigns La Fayette.
                  Steuben.
                  For the Day tomorrow
                  Brigadier General HuntingtonLieutenant Colonel MellenInspector  Captain WarnerFor Picquet  Major SpurrAs it has been represented to the Commander in Chief that the quantity of fresh meat lately ordered to be drawn by the troops will not keep during this hot Season, He desires the Commissary General may cause two days allowance of salt beef to be issued to every regiment which is to be put into the care of the regimental Quarter master not to be delivered to the troops but by special order of the Commanding officer of Brigades and that the troops be served daily with fresh beef.
                  Captain Robert Pemberton being appointed assistant Adjutant General vice Dexter promoted and joined his regiment is to respected and obeyed accordingly.
               